 

Exhibit 10.1

 

 

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

 

This Confidential Separation Agreement and Release (this “Agreement”), dated as
of June 4, 2018, is by and between Michael Sell (“Employee”) and Great Elm
Capital Management, Inc., a Delaware corporation (“Employer”).  

 

WHEREAS, Employee has resigned from employment with Employer effective as of the
date hereof (the “Termination Effective Date”).

 

NOW, THEREFORE, in consideration of the Severance Payment (as defined below) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Employer and Employee agree as follows:

 

1.Subject to the terms and conditions set forth herein, Employer shall (a) pay
Employee $150,000, subject to applicable withholdings and deductions and (b)
continue to provide Employee medical and dental benefit coverage under
Employer’s applicable benefit plans (to the extent Employee is eligible to
remain covered under such plans) until December 31, 2018 (clauses (a) and (b),
collectively, the “Severance Payment”).  Employer’s obligation to make the
Severance Payment shall be conditioned upon Employer’s receipt of a copy of this
Agreement, in form and substance satisfactory to Employer, duly executed by
Employee.  Notwithstanding the foregoing, from and after the date of this
Agreement, should Employee violate any material provision of this Agreement,
including, without limitation, Sections 6, 7 or 9 hereof, then Employer shall
have no obligation to continue to make the Severance Payment following the date
of any such failure, violation or breach.  Employee acknowledges and agrees
that, other than the Severance Payment, there are no unpaid amounts owing by
Employer to Employee as of the date hereof other than reimbursement for
Employee’s reasonable unpaid expenses incurred prior to the Termination
Effective Date, and, other than any such unpaid expenses, no additional amounts
whatsoever shall be paid to Employee by Employer or any of its members,
managers, employees, officers, directors or affiliates.

 

2.Effective as of the date of this Agreement, in consideration of the Severance
Payment, Employee agrees on his behalf and on behalf of his affiliates, agents,
heirs, executors, administrators, successors, personal representatives and/or
assigns (collectively, the “Employee Releasors”), to unconditionally, fully, and
completely release and forever discharge Employer and its parents, subsidiaries,
officers, directors, managers, members, partners, shareholders, lenders, funding
sources, investors, employees, vendors, agents, attorneys, accountants,
affiliates, predecessors, successors and assigns, including, without limitation,
Great Elm Capital Corp. (“GECC”), Great Elm Capital Group, Inc. and GECC GP
Corp. (collectively, the “Employer Released Parties,”) from any claim and all
manner of action and actions, including but not limited to claims arising under
Title VII, 42 U.S.C. §1981, Title 29 USC §621-634, unemployment, and all other
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, costs, expenses (including reasonable
attorney’s fees), losses, liabilities, judgments, executions, claims, liens,
damages, wages, and demands of whatever

 

--------------------------------------------------------------------------------

 

nature, whether known or unknown, anticipated or unanticipated, suspected or
unsuspected, accrued or to accrue in the future, for or by reason of any matter,
cause, or thing whatsoever, in law or in equity, under local, state, or federal
statutory or common law or administrative regulation (collectively “Claims”),
which any of the Employee Releasors ever had, now has, or hereafter can, shall
or may have against any of the Employer Released Parties, from the beginning of
the world up to and including the Termination Effective Date.  Employee
Releasors hereby agree that they (or any them) will not commence, prosecute,
file, or permit to be commenced, prosecuted or filed in their name or on their
behalf, any lawsuit, claim or action against any of the Employer Released
Parties based upon or arising out of any act or event which occurred before the
Termination Effective Date (whether known or unknown, anticipated or
unanticipated, suspected or unsuspected).  The release and waiver contained in
this Section 2 is a material inducement for Employer in entering into this
Agreement.

 

3.Employee further acknowledges and agrees that this release and waiver of
rights is knowing and voluntary, that he has consulted (or been given the
opportunity to consult) with an attorney regarding the terms and conditions of
this Agreement, that he has read this Agreement in its entirety, and that he
fully understands all of the terms and conditions contained herein.  Employee
further acknowledges that he is entering into this Agreement knowingly,
voluntarily and of his own free will.  Furthermore, Employee acknowledges that
he was permitted a reasonable period of time to consider whether or not to enter
into this Agreement and either took the time or opted to return the executed
Agreement before that time. 

 

4.Effective as of the date of this Agreement, Employer agrees on its behalf and
on behalf of its parents, subsidiaries, officers, directors, managers, members,
partners, shareholders, lenders, funding sources, investors, employees, vendors,
agents, attorneys, accountants, affiliates, predecessors, successors and
assigns, including, without limitation, GECC, Great Elm Capital Group, Inc. and
GECC GP Corp. (collectively, the “Employer Releasors”), to unconditionally,
fully, and completely release and forever discharge Employee and its affiliates,
agents, heirs, executors, administrators, successors, personal representatives
and/or assigns (collectively, the “Employee Released Parties,”) from any Claims
which any of the Employer Releasors ever had, now has, or hereafter can, shall
or may have against any of the Employee Released Parties, from the beginning of
the world up to and including the Termination Effective Date other than any
Claims resulting from any Employee Released Party’s fraud, gross negligence or
willful misconduct (the “Misconduct Exceptions”).  Employer Releasors hereby
agree that they (or any them) will not commence, prosecute, file, or permit to
be commenced, prosecuted or filed in their name or on their behalf, any lawsuit,
claim or action against any of the Employee Released Parties based upon or
arising out of any act or event which occurred before the Termination Effective
Date (whether known or unknown, anticipated or unanticipated, suspected or
unsuspected) other than with respect to the Misconduct Exceptions.  The release
and waiver contained in this Section 4 is a material inducement for Employer in
entering into this Agreement

 

5.Employer further acknowledges and agrees that this release and waiver of
rights is knowing and voluntary, that it has consulted (or been given the
opportunity to consult) with an attorney regarding the terms and conditions of
this Agreement, that it has read this Agreement in its entirety, and that it
fully understands all of the terms and conditions contained

 

--------------------------------------------------------------------------------

 

herein.  Employer further acknowledges that it is entering into this Agreement
knowingly, voluntarily and of its own free will.  Furthermore, Employer
acknowledges that it was permitted a reasonable period of time to consider
whether or not to enter into this Agreement and either took the time or opted to
return the executed Agreement before that time

 

6.Employee agrees to refrain from disclosing Confidential Information (as
defined below) of Employer or GECC to any party (except to Employee’s attorneys,
accountants, and other advisors who are obligated to refrain from disclosing the
Confidential Information (collectively, “Representatives”) or pursuant to a
court order or an inquiry by a governmental authority, or as otherwise required
by law).  Employee agrees to promptly return to Employer or GECC, as applicable,
all documents, materials and writings (in any format, including electronic) that
contain Confidential Information and agrees not to use Confidential Information
for his own personal gain at any time. For purposes of this Agreement,
“Confidential Information” means any information regarding the business of
Employer and its affiliates, including, without limitation, information
regarding GECC or any other fund and/or account managed by Employer or
information regarding such fund’s assets, operations, operating plans, budget,
investors, members, interests, proposed or current ventures, business plans,
marketing plans, past agreements, potential agreements, private or proprietary
conversations, trade secrets, financial performance, condition or valuation or
information regarding the terms or conditions of this Agreement.  

 

7.Employee has returned, or within ten (10) business days of the Termination
Effective Date shall immediately return, all Employer or GECC property in his
possession or control to Employer, including, without limitation, Employer’s
property kept by Employee in his home, by delivering such items to Employer’s
offices at 800 South Street, Suite 230, Waltham, MA 02453. For purposes of this
Agreement, Employer or GECC property shall include all property of any kind or
nature, wherever located, including, without limitation, all written, recorded,
and graphic materials, all computer files, email and other electronic
communications, all word processing documents, spreadsheets and databases, and
all notes, compilations or analyses containing or reflecting Confidential 
Information.

 

8.All inquiries from prospective employers to whom Employee has given Employer
as a reference shall be directed to Peter Reed or Adam Kleinman.  Employer shall
instruct its senior management-level employees to not, directly or indirectly,
make disparaging or defamatory remarks about Employee.

 

9.Employee agrees not to communicate, orally or in writing, generally,
specifically, or by implication, to any person or entity, any facts or opinions
that might tend to reflect adversely upon Employer or any of its subsidiaries
and affiliates, including GECC or the other funds and/or accounts under its
management, and any of their respective current officers, directors, employees,
managers, members, products, services, or brands, as applicable (collectively,
“Employer Parties”), or to disparage, degrade or harm the reputation of any
Employer Party in the conduct of its business and/or professional endeavors or
take any action, directly or indirectly, that is intended to or could reasonably
be expected to harm the business interests, reputation, or goodwill of any
Employer Party.  

 

--------------------------------------------------------------------------------

 

10.Employee acknowledges that Employer exclusively owns all right, title and
interest in and to the investment performance history and “track record” of
Employer, including GECC and the other funds and/or accounts under its
management and any other investment vehicles managed by Employer and/or its
affiliates for any period.

11.Employee agrees that it would be difficult to measure any damages caused to
Employer or GECC which might result from any breach by Employee of the promises
set forth in this Agreement, and that in any event money damages would be an
inadequate remedy for any such breach.  Accordingly, Employee agrees that if he
breaches, or proposes to breach, any portion of this Agreement, Employer or
GECC, as the case may be, shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate preliminary equitable
relief to restrain any such breach without showing or proving any actual damage
to Employer or GECC.

 

12.This Agreement shall be governed under and construed in accordance with the
laws of the Commonwealth of Massachusetts, without regard to any conflicts of
laws principles. Any actions related to this Agreement shall be filed in any
court of competent jurisdiction located within the Commonwealth of
Massachusetts.

 

13.This Agreement may be modified only by a separate written agreement executed
by Employer and Employee expressly modifying the terms hereof. 

 

14.By executing this Agreement, each party hereto represents and warrants that
it has the legal authority to enter into this Agreement and each of the
provisions contained herein.

 

15.If any provision of this Agreement is held to be illegal or unenforceable,
such provision shall be limited or eliminated to the minimum extent necessary so
that the remainder of this Agreement will continue in full force and effect and
be enforceable.  The parties agree to negotiate in good faith an enforceable
substitute provision for any invalid or unenforceable provision that most nearly
achieves the intent of such provision.

 

16.This Agreement may be signed in any number of counterparts with the same
effect as if the signature on each such counterpart were upon the same
instrument, and a facsimile transmission or transmission by other electronic
means reasonably acceptable to both parties shall be deemed to be an original
signature.

 




 

--------------------------------------------------------------------------------

 

GREAT ELM CAPITAL MANAGEMENT, INC.

 

 

By: _/s/ Adam Kleinman______________

Name: Adam Kleinman

Title: Authorized Signatory

 

 

ACNOWLEDGED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

By: _/s/ Michael Sell__________________

Name: Michael Sell

 

 